



COURT OF APPEAL FOR ONTARIO

CITATION: Chuang v. Toyota Canada Inc., 2016
    ONCA 852

DATE: 20161110

DOCKET: M46812 (C60102)

Doherty, MacPherson and Miller JJ.A.

BETWEEN

Dr. Sylvester Chuang, HSC Holdings Inc.,
    Transoriental Fine Cars Ltd., 1405768 Ontario Limited and Ontasian Enterprises
    Inc.

Plaintiffs

(Appellants/Respondents
    by Cross-Appeal)

and

Toyota Canada Inc.

Defendant

(Respondent/Appellant by Cross-Appeal)

Fred A. Platt, for the appellants/respondents by
    cross-appeal

Timothy Pinos, for the respondent/appellant by
    cross-appeal

Heard: In writing

ENDORSEMENT

[1]

The appellants Dr. Sylvester Chuang and several related companies seek
    to re-open their appeal to this court of the decision of Spence J. of the
    Superior Court of Justice. The trial judge interpreted a commercial contract
    between the Chuang plaintiffs and the corporate defendant Toyota Canada Inc.
    (Toyota). Based on his interpretation of the contract, the trial judge
    dismissed the Chuang action:
Chuang v. Toyota Canada Inc.
, 2015 ONSC
    885.

[2]

The central issue at trial was whether Toyotas termination of the
    contract was reasonable. The trial judge held that it was not, but went on to
    hold that an exclusion clause referring to Toyotas exercise of its termination
    rights protected Toyota from any obligation to pay damages or other losses
    caused to Dr. Chuang by termination of the agreement.

[3]

This court dismissed the appeal:
Chuang v. Toyota Canada Inc.
, 2016
    ONCA 584.

[4]

Now the appellants, with different counsel than trial and appeal
    counsel, seek to re-open the appeal on an entirely different ground not argued
    in the trial court or this court. The appellants say that Toyota did not
    terminate the contract; rather it repudiated it and a proper legal analysis
    relating to the law of repudiation of a contract would lead to a different
    result.

[5]

The motion to re-open the appeal in this case must fail. The legal
    theory relating to repudiation was not raised at trial; indeed the word
    repudiation is not employed in the Statement of Claim. Nor was it advanced as
    a legal argument. In his opening argument, the plaintiffs trial counsel said:

Its the plaintiffs position, Your
    Honour that Toyotas conduct was tantamount to a breach of contract; that it
    acted unreasonably and in bad faith in
terminating
the amended LOC and
    that they breached the very terms of the LOC by failing to give appropriate
    notice; and in any event they cant rely on their own conduct in misleading the
    Plaintiffs, and that as a result of their wrongful
termination
the
    Plaintiffs are entitled to damages. [Emphasis added.]

[6]

The same point applies on the appeal. In both written and oral argument,
    the repudiation argument was entirely absent. As explained by LHeureux-Dubé
    J. in
R. v. Brown
, [1993] 2 S.C.R. 918, at p. 923:

Courts have long frowned on the practice of raising new
    arguments on appeal. The concerns are two-fold: first, prejudice to the other
    side caused by the lack of opportunity to respond and adduce evidence at trial
    and second, the lack of a sufficient record upon which to make the findings of
    fact necessary to properly rule on the new issue. [Citations omitted.]

While LHeureux-Dubé J. was writing in dissent, the
    majority did not take issue with this part of her judgment. See also:
College
    of Optometrists of Ontario v. SHS Optical Ltd. (c.o.b. Great Glasses)
,
    2008 ONCA 685, 93 O.R. (3d) 139, at para. 90 and
Kaiman v. Graham
,
    2009 ONCA 77, 245 O.A.C. 130, at para. 18.

[7]

A party seeking to re-open an appeal after the appeal decision has been
    rendered faces a high hurdle. After more than 10 years of litigation, it would
    be unfair to permit the appellants to re-open their appeal on a different legal
    issue. In
Mujagic v. Kamps
, 2015 ONCA 360, 125 O.R. (3d) 715, at para.
    12, this court said that the power to re-open an appeal will be exercised
    sparingly and only where it is clearly in the interests of justice (citation
    omitted). It is not in the interests of justice that this appeal be re-opened.

[8]

The motion is dismissed with costs to the respondent.

Doherty J.A.

J.C. MacPherson J.A.

B.W. Miller J.A.


